DETAILED ACTION
This Office Action is in response to RCE filed May 7, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 14, 16, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Hayashi (US 7,786,668)
In the below prior art rejections, the limitation “dam” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Applicants do not specifically claim what the dam is formed of and how it is configured, and (b) Applicants’ dam 120 in Fig. 2 of current Application comprises a plurality of materials, and is also covered with the first inorganic encapsulation layer 410 and the second inorganic encapsulation layer 430, and therefore, a “dam” does not necessarily suggest a standalone structure that is fully exposed and higher than the surroundings.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

In the below prior art rejections, the claim limitations “dam” and “adhesion-enhancing” specify intended uses or fields of use, and are treated as non-limiting, because Applicants do not specifically claim what the claimed “dam” and “adhesion-enhancing portion” respectively does, since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

θ2) of an end of the first inclined portion (13) with respect to a top surface of the conductive layer (10) is less than a second angle (90o) of an end of the second inclined portion (16) with respect to the top surface of the substrate, because the leftmost end of the second inclined portion 16 I in Fig. 3 has a vertical side o with respect to the top surface of the substrate 20 (claim 2), wherein the second inclined portion (16) comprises a recess portion (portion of 16 between anode 10 and first cathode line 22A), because (a) Applicants do not specifically claim what the “recess portion” refers to, and where the recess portion is formed, i.e. Applicants do not claim that the recess portion is a part of the second inclined portion that is surrounded by the remainder of the second inclined portion, and (b) the portion of the planarizing layer 16 between the anode 10 and the first cathode line 22A is formed in a recess or an empty space/opening between the anode 10 and the first cathode line 22A, and an adhesion-enhancing portion (upper portion of 16) located outside the recess portion, and wherein the recess portion has a bottommost portion (bottom surface of 16) that has a first height in the thickness direction of the display apparatus, and the adhesion-enhancing portion has a second height (height of top surface of 16) in the thickness direction of the display apparatus that is equal to or greater than the first height (claim 3), the first inclined portion (13) has a first inclination angle (θ2) that is gentler than a second inclination angle (90o) of the second inclined portion (16), because as discussed above, the leftmost side surface of the second inclined portion 16 in Fig. 3 is vertical, and the second inclined portion has a stepped shape (claim 4), the dam (W; composite layer of 13 and 16) has a stacked structure including a first layer (16) and a second layer (13) that covers a top surface (edge of top surface of 16) and a side surface (side surface of 16) of the first layer, and a first inclination angle (θ2) of the first inclined portion (13) is gentler than a second inclination angle (90o) of the first layer, because as discussed above, the leftmost side surface of the second inclined portion or first layer 16 in Fig. 3 is vertical (claim 5), and the shape 
Please see above for explanations of the corresponding limitations.
Regarding claims 14, 16 and 17, Hayashi discloses a display apparatus (Figs. 1-4) comprising: a substrate (20) comprising a display area (central area or display region 3) displaying an image and a peripheral area (peripheral area) located around the display area; a thin-film encapsulation layer (composite layer including 17 and 18) overlapping the display area and comprising at least one inorganic film (17) and at least one organic film (18); and a dam (W; composite structure of 13 and 16) located in the peripheral area and surrounding at least a portion of the display area, wherein the dam comprises a first inclined portion (13) extending from a top surface of the dam toward the substrate in a thickness direction of the display apparatus and extending toward the display area in a plan view and a second inclined portion (16) directly connected to the first inclined portion and extending in an opposite direction to the first inclined portion in the plan view, and wherein the second inclined portion comprises a recess portion (portion of 16 between anode 10 and first cathode line 22A) and an adhesion-enhancing portion (upper portion of 16) located outside the recess portion, the recess portion has a bottommost portion (bottom surface of 16) that has a first height in the thickness θ2) that is gentler than a second inclination angle (90o) of the second inclined portion (16), and the second inclined portion has a stepped shape (claim 16), and further comprising a conductive layer (10; anode) located under the dam (W) and at least partially overlapping the first inclined portion (13) of the dam, wherein the first inclined portion has a first inclination angle (θ2) that is gentler than a second inclination angle (90o) of the second inclined portion (16) (claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 7,786,668) in view of Kim (US 9,478,770).  The teachings of Hayashi are discussed above.
Regarding claim 10, Hayashi further comprises for the display apparatus of claim 1: a thin-film transistor (112) (col. 4, lines 33-34) located in the display area (display area 3 in Fig. 4) and comprising a semiconductor layer, a source electrode, a drain 
Hayashi differs from the claimed invention by not showing that the conductive layer is located on a same layer as the source electrode or the drain electrode and is electrically connected to the counter electrode.
Kim discloses a display apparatus (Fig. 1), comprising: a thin-film transistor (one of three TFTs in display region I) located in the display area (I) and comprising a semiconductor layer (channel layer), a source electrode (154), a drain electrode (156), and a gate electrode (152); and a display device (120; light emitting structure) located in the display area and comprising a pixel electrode (122; first electrode), an intermediate layer (124; light emitting layer), and a counter electrode (126; second electrode), wherein the conductive layer (130) is located on a same layer as the source electrode or the drain electrode and is electrically connected to the counter electrode.
Since both Hayashi and Kim teach a display apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the conductive layer disclosed by Hayashi can be located on a same layer as the source electrode or the drain electrode and is electrically connected to the counter electrode as disclosed by Kim, because such an arrangement of the conductive layers and electrodes have been commonly and widely employed in forming a display apparatus in semiconductor industry as disclosed by Kim, and would simplify the manufacturing process and thus lower the manufacturing cost.

Regarding claim 13, Hayashi in view of Kim differ from the claimed invention by not further comprising a fan-out wiring located in the peripheral area on a same layer as the gate electrode, wherein the fan-out wiring partially overlaps the conductive layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the display apparatus disclosed by Kim can further comprise a fan-out wiring located in the peripheral area on a same layer as the gate electrode, wherein the fan-out wiring partially overlaps the conductive layer, because (a) a fan-out wiring has been commonly employed in manufacturing a display apparatus such that a plurality of input biases can be applied as intended and as necessary, (b) a fan-out electrode has been commonly located in a peripheral area on a same layer as a gate electrode of a TFT to simplify the manufacturing process, and the fan-out wiring can partially overlap a power supply line 130 of Kim such that the biases can be applied to the fan-out wiring as designed and as intended.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamiya et al. (US 9,419,245)
Amamiya et al. (US 8,628,986)
Yoshida et al. (US 7,812,345)
Akagawa et al. (US 8,928,007)
Hayashi et al. (US 7,538,354)
Hayashi et al. (US 8,164,258)
Saida et al. (WO 2019/064410)
Hiroshi (JP 2010-211983)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 2, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815